

116 HR 1338 IH: End Federal Shutdowns Act of 2019
U.S. House of Representatives
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1338IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2019Mr. Brooks of Alabama (for himself, Mr. Meadows, and Mr. Harris) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for automatic continuing appropriations, and for other purposes.
	
 1.Short titleThis Act may be cited as the End Federal Shutdowns Act of 2019. 2.Automatic continuing resolution (a)Amendment to title 31Chapter 13 of title 31, United States Code, is amended by inserting after section 1310 the following new section:
				
					1311.Continuing appropriations
						(a)
 (1)If any regular appropriation bill for a fiscal year does not become law prior to the beginning of such fiscal year or a joint resolution making continuing appropriations is not in effect, there is appropriated, out of any moneys in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, such sums as may be necessary to continue any project or activity for which funds were provided in the preceding fiscal year—
 (A)in the corresponding regular appropriation Act for such preceding fiscal year; or (B)if the corresponding regular appropriation bill for such preceding fiscal year did not become law, then in a joint resolution making continuing appropriations for such preceding fiscal year.
 (2)Appropriations and funds made available, and authority granted, for a project or activity for any fiscal year pursuant to this section shall be at a rate of operations not in excess of the rate of operations provided for in the regular appropriation Act providing for such project or activity for the preceding fiscal year, or in the absence of such an Act, the rate of operations provided for such project or activity pursuant to a joint resolution making continuing appropriations for such preceding fiscal year.
 (3)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a project or activity shall be available for the period beginning with the first day of a lapse in appropriations and ending with the earlier of—
 (A)the date on which the applicable regular appropriation bill for such fiscal year becomes law (whether or not such law provides for such project or activity) or a continuing resolution making appropriations becomes law, as the case may be, or
 (B)the last day of such fiscal year. (b)An appropriation or funds made available, or authority granted, for a project or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such project or activity under current law.
 (c)Appropriations and funds made available, and authority granted, for any project or activity for any fiscal year pursuant to this section shall cover all obligations or expenditures incurred for such project or activity during the portion of such fiscal year for which this section applies to such project or activity.
 (d)Expenditures made for a project or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation bill or a joint resolution making continuing appropriations until the end of a fiscal year providing for such project or activity for such period becomes law.
 (e)This section shall not apply to a project or activity during a fiscal year— (1)with respect to any portion of such fiscal year for which authorizations for appropriations have not been enacted for such project or activity; or
 (2)if any other provision of law (other than an authorization of appropriations)— (A)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period, or
 (B)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period.
 (f)For purposes of this section, the term regular appropriation bill means any annual appropriation bill making appropriations, otherwise making funds available, or granting authority, for any of the following categories of projects and activities:
 (1)Agriculture, rural development, and related agencies programs. (2)The Departments of Commerce, Justice, and State, the judiciary, and related agencies.
 (3)The Department of Defense. (4)The Government of the District of Columbia and other activities chargeable in whole or in part against the revenues of the District.
 (5)The Departments of Labor, Health and Human Services, and Education, and related agencies. (6)The Department of Housing and Urban Development, and sundry independent agencies, boards, commissions, corporations, and offices.
 (7)Energy and water development. (8)Foreign assistance and related programs.
 (9)The Department of the Interior and related agencies. (10)Military construction.
 (11)The Department of Transportation and related agencies. (12)The Treasury Department, the U.S. Postal Service, the Executive Office of the President, and certain independent agencies.
 (13)The legislative branch.. (b)Conforming amendmentSection 202(e)(3) of the Congressional Budget Act of 1974 is amended by inserting and on or before September 30 before of each year.
 (c)Chapter analysisThe analysis of chapter 13 of title 31, United States Code, is amended by inserting after the item relating to section 1310 the following new item:
				
					
						1311. Continuing appropriations..
 (d)Effect of amendmentsNothing in the amendments made by this subsection shall be construed to affect Government obligations mandated by other law, including obligations with respect to Social Security, Medicare, and Medicaid.
			